Vanguard Global Equity Fund Supplement to the Prospectus and Summary Prospectus Dated January 28, 2014 Prospectus and Summary Prospectus Text Change The “Average Annual Total Returns” table is replaced with the following: Average Annual Total Returns for Periods Ended December 31, 2013 1 Year 5 Years 10 Years Vanguard Global Equity Fund Investor Shares Return Before Taxes 27.65% 16.49% 7.80% Return After Taxes on Distributions 27.21 16.14 7.14 Return After Taxes on Distributions and Sale of Fund Shares 16.04 13.43 6.33 Comparative Indexes (reflect no deduction for fees or expenses) MSCI ACWI Index 22.80% 14.92% 7.17% Spliced Global Equity Index 22.80 14.92 7.33 © 2014 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 129 022014
